The offense is murder; the punishment confinement in the penitentiary for five years.
Appellant shot and killed Alton Mayfield. Appellant detailed rumors he had heard concerning misconduct of deceased and his (appellant's) wife. He testified that he killed deceased in order to protect his home and his children. The evidence is sufficient to support the conviction.
The only bill of exception brought forward contains a statement of the grounds of objection to certain testimony claimed to be inadmissible. We are unable to determine from the bill whether the objections were well taken. A mere statement of a ground of objection in a bill of exception is not a certificate of the judge that the facts which form the basis of the objection are true, it merely shows that such an objection was made. Branch's Annotated Penal Code, Section 209; Buchanan v. State, 298 S.W. 569.
The judgment and sentence condemn appellant to confinement in the penitentiary for five years. Making application of the provisions of the indeterminate sentence law, the judgment and sentence are *Page 425 
reformed in order that it may be shown that appellant is condemned to confinement in the penitentiary for not less than two nor more than five years.
As reformed, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.